PER CURIAM.
The plaintiffs sue to recover the value of a horse hired to the defendant. The facts in this case were discussed in the opinion of this court handed down upon a former appeal. Collins v. Star Co., 112 N. Y. Supp. 1055. In that opinion the court, after reviewing the evidence, said: “This evidence was sufficient to overcome the presumption of liability raised by the defendant’s failure to return the horse, and, in the absence of any proof tending to show that the accident was due to negligence or lack of ordinary care and prudence, on the part of the defendant, the complaint should have been dismissed.” Upon the last trial proof was offered of negligence on the part of the defendant, which was sufficient to sustain the judgment rendered. Judgment affirmed, with costs.